United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-632
Issued: June 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2014 appellant, through counsel, filed a timely appeal from an August 2,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation and medical
benefits effective January 3, 2013 as her accepted cervical and lumbar sprains had ceased
without residuals.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 2, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, counsel contends that there is a conflict in the medical evidence between
Dr. Alan Crystal, a Board-certified orthopedic surgeon and the independent medical examiner,
and the treating physicians as to whether appellant sustained a left hip fracture in the
performance of duty on February 28, 2011 as well as a consequential right knee injury, which
required total right knee replacement surgery on May 8, 2012.
FACTUAL HISTORY
On March 1, 2011 appellant, then a 45-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that she sustained an injury while in the performance of duty on
February 28, 2011 after her chair tilted forward and she fell to the floor. OWCP accepted her
claim for neck sprain and back sprain, lumbar region.3 Appellant received disability
compensation and medical treatment.
Appellant, through counsel, filed claims for compensation (Forms CA-7) for periods
beginning May 23, 2011, and on August 29, 2012 she was placed on the periodic rolls.
On February 3, 2010 Dr. David Harwood, a Board-certified orthopedic surgeon,
performed a total left knee replacement. In reports dated June 6, 2011 through January 12, 2012,
he saw appellant for new complaints of left hip and right knee symptoms. On June 6, 2011
Dr. Harwood stated that she was seen following a hip fracture. He stated that appellant had done
well with respect to her femoral neck fracture, but had “developed pain in her right knee,
probably from overusing the lower extremity on the right side in favor of her hip.” On June 8,
2011 Dr. Harwood stated that he had been treating her “over the last several months, specifically
for her injury that occurred at work during which she sustained a left femoral neck fracture.”
Dr. Harwood first saw appellant on April 21, 2011 for a painful left hip which “had been
present since her fall at work” on February 28, 2011. He indicated that her “pain persisted and
was present since the exact moment of the fall. [Appellant] had no other reported histories of
falling or having any other trauma.” Dr. Harwood stated that when he saw appellant “on
April 21, 2011, x-rays were taken, which clearly showed an impacted valgus femoral neck
fracture.” He saw her again in May 2011 and found no change in the position of her fracture by
x-ray. On June 1, 2011 “the x-rays again show[ed] no change in the position of the fracture,
which at [that] point would be considered to be healed.”
On November 21, 2011 Dr. Harwood noted a history of left hip fracture in February 2011
which “ultimately went on to heal without surgery in the early summer.” He stated that she had
some arthritis in her knee which caused her discomfort and was getting more painful again. On
January 12, 2012 Dr. Harwood indicated that appellant was seen following a magnetic resonance
imaging (MRI) scan of her lumbar spine, which was “extremely benign” and showed “no
evidence of any malunion of [appellant’s] fracture” and was “completely healed.” Appellant’s
joint space was preserved and there was no evidence of avascular necrosis.
3

Although the claim had originally been treated as a minor injury and a limited amount of medical expenses were
paid, OWCP further developed the claim because of the extent of the medical expenses. The employing
establishment raised the defense of willful misconduct as it argued that appellant was careless and negligent in
following safety rules. OWCP, by letter dated June 8, 2011, denied the allegation of willful misconduct and advised
the employing establishment to approve continuation of pay.

2

In reports dated April 12 through October 14, 2011, Dr. Suhir Diwan, a Board-certified
anesthesiologist, noted that appellant presented with neck, shoulder, and left hip pain that had
been constant since she was injured at work on February 28, 2011, when her chair tipped over
and caused her to fall on the floor. He diagnosed cervical disc disorder without myelopathy,
cervical radiculopathy, lumbar disc disorder without myelopathy, lumbar radiculopathy, and left
hip pain. Dr. Diwan opined that appellant’s pain was coming from the discs themselves, which
was known as discogenic pain and “explained that she [was] likely going to have to live with
some degree of pain and that the injections were a means of potentially decreasing the pain and
that the duration of pain relief would likely vary.”
OWCP referred appellant to Dr. Marvin Gilbert, a Board-certified orthopedic surgeon, for
a second opinion examination to determine the nature and extent of her employment-related
condition. In his February 23, 2012 report, Dr. Gilbert conducted a physical examination and
reviewed her medical history and statement of accepted facts.4 He stated that on February 28,
2011 appellant was admitting a combative patient and when she went to sit down in a chair it
rolled back and she fell onto her buttocks. Appellant noted pain at her neck, back, and pelvis.
When she went to Employees’ Health where x-rays were obtained, she was told that she did not
have a fracture at the cervical or lumbosacral spine. Appellant also began to develop pain in her
right shoulder and left hip and was told that there was a possible fracture at the hip, which was
apparently healed by June 2011. She continued to complain of pain in her left hip, right knee,
and back. Dr. Gilbert found that the objective findings were minimal and that all of the
evaluations of range of motion and strength were determined by appellant and the objective
findings with respect to deformity or neurologic deficit were not verified. He opined that she
was not suffering from disabling residuals of the accepted conditions and did not need further
treatment. Dr. Gilbert concluded that appellant had a temporary aggravation of preexisting
conditions at her neck, back, hips, and knees, but her disability was from her preexisting
condition and not her employment injury. He noted that he could not confirm whether or not she
had a hip fracture as there were minimal objective findings related to her hips on x-rays. On
March 29, 2012 Dr. Gilbert opined that the temporary aggravation of appellant’s bilateral hip and
knee conditions had resolved. He found that she required no further treatment for her workrelated conditions.5
Appellant submitted a June 4, 2012 report from Dr. Harwood reflecting that she had a
right total knee replacement on May 8, 2012. Dr. Harwood had taken her off work for
approximately 12 weeks from the date of surgery.
In reports dated August 6 through November 5, 2012, Dr. Ranga Krishna, a Boardcertified neurologist, diagnosed cervical sprain/strain, cervical and lumbosacral radiculopathy,
right shoulder contusion and left hip derangement fracture femoral neck and opined that
appellant was totally disabled due to her diagnoses.
4

The Statement of Accepted Facts reflected that appellant had been involved in nonwork-related motor vehicle
accidents in 2008, 2002, and 2006 resulting in orthopedic injuries, a 2006 fall injury to her left hip and a 2007 knee
surgery.
5

On April 10, 2012 OWCP notified appellant that the modified registered nurse position offered by the
employing establishment was suitable to her work capabilities and advised that she had 30 days to accept the
position.

3

On July 3, 2012 Dr. Daniel Markowicz, a Board-certified orthopedic surgeon, diagnosed
left hip pain and a history of a healed occult femoral neck fracture of the hip and a history of
bilateral knee replacements, left performed in 2010 and right performed in 2012. On October 2,
2012 he noted a history of appellant’s condition. Dr. Markowicz related that she had a fall at
work in February 2011 and was able to get up after falling but complained of severe pain in the
pelvis, specifically at the left hip. After filing a report of the fall, appellant eventually went
home and tried some anti-inflammatories but continued to have pain. The pain worsened as time
progressed and she went to her primary care physician. An x-ray was obtained and appellant
was told that she had no fracture. As time passed, the pain persisted and she saw an orthopedist.
There some x-rays were obtained and the orthopedist diagnosed valgus impacted left femoral
neck fracture of the hip.
Dr. Markowicz noted that, Dr. Harwood was the first to diagnose appellant with a hip
fracture and by the time he did diagnose her, it was seven weeks out from the injury and the
decision was made not to perform surgery. In June 2011, appellant was told that the fracture had
healed and she began physical therapy. Initially, she did well in physical therapy, however, it
ended and the pain returned. In November 2011, the pain became so bad that appellant went to
the emergency room. An MRI scan of the hip was obtained and revealed osteoarthritis,
specifically on the left side. Time passed and in March 2012, appellant began complaining of
right knee pain. X-rays were obtained which revealed severe arthritis. Appellant had a total
right knee replacement in May 2012. Dr. Markowicz opined that it was “likely that [appellant’s]
morbid obesity contributed to the progression of arthritis and then, on top of that, remaining non
weight bearing on the left side, putting all her pressure on that right side may have accelerated
the arthritic process.” He concluded that there was a causal relationship between appellant’s
employment injury “where [appellant] fell resulting in a femoral neck fracture that led to her
requiring non weight bearing on the left side and all of her weight on the right side which
probably did accelerate the arthritic process.” Dr. Markowicz indicated that she had no other
traumas which “suggest[ed] a causal relationship between the fall and resulting femoral neck
fracture on the left side.”
In reports dated July 24 through October 9, 2012, Dr. Diwan indicated that appellant
continued to experience pain in the lower back and bilateral shoulder and diagnosed lumbosacral
spondylosis without myelopathy, lumbosacral neuritis, brachial radiculitis and pain in joint,
shoulder region. On September 21, 2012 he reported that he saw her on April 12, 2011 for
cervical radiculopathy, lumbar radiculopathy, left hip pain, and bilateral shoulder pain, right
greater than left. Dr. Diwan opined that appellant’s conditions were causally related to her
employment injury “given that her shoulders, back and neck were asymptomatic prior to the
accident.”
On September 11, 2012 Dr. Gilbert stated that there were no objective findings on his
examination to indicate that appellant’s shoulder contusion had not completely resolved. He
further indicated that she did not put full effort into any of the tasks she had to do and there were
absolutely no objective findings to indicate that there was any persistent problem at the shoulder.
Dr. Gilbert noted that appellant had a history of osteoarthritis at her shoulder, but her condition
was a temporary aggravation of a preexisting condition and it had ceased.
OWCP referred appellant to Dr. Crystal to resolve the conflict in medical opinion
between Dr. Gilbert and Drs. Diwan and Markowicz on the issue of whether she continued to
4

have any disability or residuals as a result of the accepted employment conditions. In an
October 17, 2012 report, Dr. Crystal reviewed the statement of accepted facts, the medical
evidence of record and performed a physical examination. He explained that disc pathologies in
the form of bulging or herniation can only be precipitated by severe loads associated with
hyperflexion, hyperextension, lateral bending, tension, or compression, which would not occur
from a fall from a chair at a low height level. Dr. Crystal further indicated that, in the evaluation
of a patient with low back and neck pain, it was imperative that all diagnostic imaging studies be
placed in their proper perspective, based on objective findings that correlate with a symptomatic
herniated disc. In appellant’s case, he found that the claim should not be expanded to include
other conditions, as the fall only caused lumbar and cervical sprain. Dr. Crystal concluded that
she was not disabled due to her February 28, 2011 employment injury, but from the additive
effects of her degenerative conditions of arthritis of the hips, knees, shoulders, and spine, which
were not related to the employment injury. He diagnosed degenerative disease of the hips,
knees, shoulders, and spine and arthritis as evidence by decreased mobility.
Dr. Crystal found no objective findings consistent with symptomatic herniated discs
impinging on nerve roots or sprains of the cervical and lumbar spine. He further indicated that
“[a]nalysis of the objective medical evidence clearly and overwhelmingly concludes that
[appellant] did not sustain a left hip fracture,” explaining that she had arthritis and osteophytes of
the left hip that could be confused on x-ray with a fracture. Dr. Crystal explained that, if a
fracture of the left hip had occurred on February 28, 2011, the MRI scans and bone scan would
have shown residual evidence of a previous fracture. He further indicated that appellant had
preexisting degenerative disease of her shoulders as reported on x-rays and as arthritis takes
years to occur, the arthritis seen on the x-rays were preexisting. Dr. Crystal explained that she,
while picking herself off the floor, did not experience any additional forces on the shoulders than
what she would experience during activities of daily living, thus, concluding that her bilateral
shoulder condition was not causally related to the employment injury. He concluded that
appellant had reached maximum medical improvement and was capable of working full time in
the modified sedentary registered nurse position with no lifting over 10 pounds and limited
walking and stair climbing.
By letter dated November 30, 2012, OWCP notified appellant that it proposed to
terminate her compensation and medical benefits based on the weight of the medical evidence, as
represented by Dr. Crystal.
Appellant submitted a November 30, 2012 report from Dr. Diwan who diagnosed
disorders of coccyx and found that her neck pain radiated into the left arm and to the fingers but
that her lower back pain was currently not radiating.
By decision dated January 3, 2013, OWCP terminated appellant’s compensation and
medical benefits effective that day. It found that the weight of the evidence was represented by
Dr. Crystal.
On January 17, 2013 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative and submitted reports dated January 4 through March 29, 2013,
from Dr. Diwan who reiterated his diagnoses and medical opinions.

5

In a January 7, 2013 report, Dr. Krishna diagnosed chronic cervical and lumbar disc
herniation resulting in cervical and lumbar radiculopathy and neuropathic pain syndrome, right
shoulder derangement and neuropathic pain syndrome with restricted range of motion of the
cervical and lumbar spine. He opined that appellant’s conditions were causally related to her
February 28, 2011 employment injury.
On January 31, 2013 Dr. Harwood reiterated his opinion that x-rays of appellant’s left hip
demonstrated a valgus deformity. He explained that “[g]iven the x-ray findings as well as the
clinical findings and [appellant’s] history, the diagnosis of an impacted valgus fracture was
made.” Dr. Harwood found that appellant’s knee symptoms became worse, “but [appellant] did
have underlying arthritis at the time.” The June 2011 x-ray reflected that the left hip was in
essentially the same position and was thus considered to be healed. An MRI scan of the left hip
was obtained on August 9, 2011 and did not demonstrate a fracture or residual issues. A repeat
MRI scan was performed on November 25, 2011 to determine whether there was any indication
of avascular necrosis, a known sequela of hip fracture, but none was found and appellant was
deemed completely healed with respect to her left hip. Dr. Harwood opined that the fracture was
still apparent on x-rays and, despite the opinion to the opposite, the right hip had a normal
configuration, and the left hip showed residuals of the valgus impacted fracture.
In a February 5, 2013 report, Dr. Markowicz indicated that appellant had fallen at work
on February 28, 2011 and was eventually diagnosed with a femoral neck fracture, but it was well
after the injury. He stated that there was a significant delay in diagnosis, but her fracture was
nondisplaced and it did heal. Appellant continued to deal with difficulties in her hip and was still
working on therapy for her right knee replacement.
A telephone hearing was held before an OWCP hearing representative on May 15, 2013.
Appellant submitted reports dated May 14 and June 11, 2013 from Dr. Kiran V. Patel, a
Board-certified anesthesiologist. He diagnosed cervical spondylosis without myelopathy and
diagnosed neck pain which radiated into both arms and hands and lower back pain that radiated
into her left hip.
By decision dated August 2, 2013, the hearing representative affirmed the January 3,
2013 termination of compensation and medical benefits, finding that Dr. Crystal represented the
weight of the medical evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.6 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer

6

See S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

6

related to the employment.7 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.9 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.10
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.11 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.12
ANALYSIS
OWCP accepted appellant’s claim for cervical and lumbar sprains. It terminated her
compensation and medical benefits effective January 3, 2013 because the accepted employmentrelated conditions had resolved without residuals based on the opinion of the impartial medical
examiner, Dr. Crystal. The issue to be determined is whether OWCP met its burden to terminate
appellant’s compensation and medical benefits.
OWCP referred appellant to Dr. Crystal to resolve the conflict in medical opinion
between Drs. Diwan and Markowicz, appellant’s treating physicians, who opined that appellant
continued to suffer residuals from her accepted employment injuries, while Dr. Gilbert, an
OWCP referral physician, opined that appellant no longer had any residuals or disability due to
the accepted employment injuries, concluding that her cervical and lumbar sprains had resolved.
The Board finds that, as OWCP properly found a conflict of medical opinion evidence between
appellant’s treating physicians and OWCP’s referral physician on the issues of medical residuals
and disability, OWCP properly referred appellant to Dr. Crystal to resolve the conflict in the
medical opinion evidence, pursuant to 5 U.S.C. § 8123(a).
The Board finds that OWCP met its
compensation and medical benefits based on the
reviewed appellant’s medical history, conducted a
evidence of ongoing residuals or disability due to

burden of proof to terminate appellant’s
October 17, 2012 report of Dr. Crystal who
physical examination and found no objective
her cervical and lumbar sprains. Dr. Crystal

7

See I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

8

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

9

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

10

See James F. Weikel, 54 ECAB 660 (2003).

11

5 U.S.C. § 8123(a). See R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

12

See V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB
215 (1994).

7

reviewed the statement of accepted facts and the medical record. He explained that disc
pathologies in the form of bulging or herniation can only be precipitated by severe loads
associated with hyperflexion, hyperextension, lateral bending, tension, or compression, which
would not occur from a fall from a chair at a low height level.
Dr. Crystal further indicated that, in the evaluation of a patient with low back and neck
pain, it was imperative that all diagnostic imaging studies be placed in their proper perspective,
based on objective findings that correlate with a symptomatic herniated disc. In appellant’s case,
he found that the claim should not be expanded to include other conditions, as the fall only
caused lumbar and cervical sprain. Dr. Crystal concluded that she was not disabled due to her
February 28, 2011 employment injury, but from the additive effects of her degenerative
conditions of arthritis of the hips, knees, shoulders, and spine, which were not related to the
employment injury. He diagnosed arthritis and degenerative disease of the hips, knees,
shoulders, and spine as evidenced by decreased mobility. Dr. Crystal found no objective
findings consistent with symptomatic herniated discs impinging on nerve roots or sprains of the
cervical and lumbar spine. He further indicated that “[a]nalysis of the objective medical
evidence clearly and overwhelmingly concludes that [appellant] did not sustain a left hip
fracture,” explaining that appellant had arthritis and osteophytes of the left hip that could be
confused on x-ray with a fracture. Dr. Crystal explained that, if a fracture of the left hip had
occurred on February 28, 2011, the MRI scans and bone scan would have shown residual
evidence of a previous fracture. He further indicated that appellant had preexisting degenerative
disease of her shoulders as reported on x-rays and as arthritis takes years to occur, the arthritis
seen on the x-rays were preexisting. Dr. Crystal explained that, while picking herself off the
floor, she did not experience any additional forces on the shoulders than what she would
normally experience during activities of daily living, thus, concluding that her bilateral shoulder
condition was not causally related to the employment injury. He concluded that appellant had
reached maximum medical improvement and was capable of working in a full-time modified
sedentary registered nurse position with limitations of no lifting over 10 pounds and limited
walking and stair climbing due to her preexisting conditions.
The Board finds that Dr. Crystal had full knowledge of the relevant facts and evaluated
the course of appellant’s condition. Dr. Crystal is a specialist in the appropriate field. His
opinion is based on proper factual and medical history and his report contained a detailed
summary of this history. Dr. Crystal addressed the medical records and made his own
examination findings to reach a reasoned conclusion regarding appellant’s condition.13 At the
time benefits were terminated, he found no basis on which to attribute any residuals or continued
disability to her accepted conditions. Dr. Crystal’s opinion as set forth in his October 17, 2012
report is found to be probative evidence and reliable. The Board finds that his opinion
constitutes the special weight of the medical evidence and is sufficient to justify OWCP’s
termination of benefits for the accepted cervical and lumbar sprains.
Dr. Markowicz submitted a February 5, 2013 report indicating that appellant fell at work
on February 28, 2011 and was eventually diagnosed with a femoral neck fracture, but this was
13

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).

8

well after the injury. He stated that there was a significant delay in diagnosis, but her fracture
was nondisplaced and it did heal, noting that she continued to deal with difficulties in her hip and
was still working on therapy for her right knee replacement. Appellant also submitted reports
dated January 4 through March 29, 2013 from Dr. Diwan who reiterated his diagnoses and
medical opinions. As Drs. Markowicz and Diwan were on one side of the conflict, their reports,
without more by way of medical rationale, are insufficient to create a new conflict in medical
opinion to overcome the special weight properly accorded to Dr. Crystal.14 Thus, the Board
finds that OWCP properly terminated appellant’s compensation benefits effective January 3,
2013 relating to the accepted cervical and lumbar sprains.
In a January 31, 2013 report, Dr. Harwood reiterated his opinion that x-rays of
appellant’s left hip demonstrated a valgus deformity resulting from a fracture. The Board finds
that his report is insufficient to create a new conflict in medical opinion to overcome the special
weight properly accorded to Dr. Crystal.15 Therefore, OWCP properly terminated appellant’s
compensation benefits effective January 3, 2013 relating to the accepted cervical and lumbar
sprains.
On January 7, 2013 Dr. Krishna diagnosed chronic cervical and lumbar disc herniation
resulting in cervical and lumbar radiculopathy and neuropathic pain syndrome, right shoulder
derangement and neuropathic pain syndrome with restricted range of motion of the cervical and
lumbar spine. In reports dated May 14 and June 11, 2013, Dr. Patel diagnosed cervical
spondylosis without myelopathy. Drs. Krishna and Patel failed to provide a well-rationalized
explanation as to how and whether these conditions, which have not been accepted by OWCP,
were causally related to the February 28, 2011 employment injury.16 Thus, their reports are of
diminished probative value and are insufficient to overcome the special weight properly
accorded to Dr. Crystal’s report as the impartial medical examiner or to create a new conflict.17
On appeal, counsel contends that there is a conflict in the medical evidence between
Dr. Crystal and the treating physicians as to whether appellant sustained a left hip fracture in the
performance of duty on February 28, 2011, as well as a consequential right knee injury, which
required a total replacement surgery on May 8, 2012. However, as explained, Dr. Crystal’s
report represents the special weight of the medical evidence as it was based on an accurate
history, results of physical and diagnostic testing and accompanied by a rationalized medical
opinion. It establishes that appellant’s accepted conditions have resolved. For the reasons stated
above, the Board finds that the counsel’s arguments are not substantiated.

14

J.M., Docket No. 11-1257 (issued January 18, 2012); see Dorothy Sidwell, 41 ECAB 857 (1990).

15

Id.

16

See T.M., Docket No. 08-975 (issued February 6, 2009) (for conditions not accepted or approved by OWCP as
being due to an employment injury, the claimant bears the burden of proof to establish that the condition is causally
related to the employment injury through the submission of rationalized medical evidence).
17

See Dorothy Sidwell, supra note 14.

9

CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation and medical
benefits effective January 3, 2013, as her accepted cervical and lumbar sprains had ceased
without residuals.
ORDER
IT IS HEREBY ORDERED THAT the August 2, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

